EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows: 
In the claims
In claim 23:
	Change:	“wherein the locations of the at least two ROI’s are preselected”
	To:		“wherein the locations of the at least two ROI’s are preselected.”
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
4.	Claims 7 and 10 were objected to because of the following informalities:  in each of claims 7 and 10, the phrase “is further configured monitor” should read “is further configured to monitor”.  Applicant has canceled claims 7 and 10, therefore the objection to claims 7 and 10 is withdrawn.

6.	Claims 1-5 and 15-20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Povsic et al. (Real-time 3D visualization of the thoraco-abdominal surface during breathing with body movement and deformation extraction), Claims 6 and 8 were rejected under 35 U.S.C. 103 as being unpatentable over Povsic et al. (Real-time 3D visualization of the thoraco-abdominal surface during breathing with body movement and deformation extraction) in view of Addison et al. (US2017/0238805), Claim 7 was rejected under 35 U.S.C. 103 as being unpatentable over Povsic et al. (Real-time 3D visualization of the thoraco-abdominal surface during breathing with body movement and deformation extraction) in view of Addison et al. (US2017/0238805) further in view of Niemeyer (US2017/0055877), Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Povsic et al. (Real-time 3D visualization of the thoraco-abdominal surface during breathing with body movement and deformation extraction) in view of Kirenko (US2017/0164904), Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Povsic et al. (Real-time 3D visualization of the thoraco-abdominal surface during breathing with body movement and deformation extraction) in view of Kirenko (US2017/0164904) further in view of Niemeyer (US2017/0055877), Claim 11 was rejected under 35 U.S.C. 103 as being unpatentable over Povsic et al. (Real-time 3D visualization of the thoraco-abdominal surface during breathing with body movement and deformation extraction) in view of Chen et al. (US2020/0329976) further in view of  rejected under 35 U.S.C. 103 as being unpatentable over Povsic et al. (Real-time 3D visualization of the thoraco-abdominal surface during breathing with body movement and deformation extraction) in view of White et al. (US2018/0053392).  Claims 1 and 15 are independent.
	Applicant has amended claim 1 to include the limitations of claim 10, and amended claim 15 to include the limitations of claim 20.  Examiner agrees with Applicant’s argument that none of the cited references disclose or teach the amended claim limitations.
Applicant’s arguments, filed 29 June 2021, with respect to claims  have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) of claims 1-5 and 15-20, and the 35 U.S.C. 103 rejection of claims 6-15 has been withdrawn. 
Allowable Subject Matter
7.	Claims 1-5, 9, 11-15, 19 and 21-24 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667